    Case 20-02804-jw             Doc 49      Filed 10/05/20 Entered 10/05/20 20:00:44                       Desc Main
                                             Document      Page 1 of 16



                                       UNITED STATES BANKRUPTCY COURT

                                            DISTRICT OF SOUTH CAROLINA


    IN RE:


    Terry Wayne Strickland
    Mattie Charlene Strickland
    (Set forth here all names including married, maiden,
    and trade names used by debtor within the last 8 years.)
                                                                CASE NO: 20-02804-jw
                                       DEBTOR(S)
                                                                CHAPTER: 12

                                                                NOTICE, CHAPTER 12 PLAN, MOTIONS TO
    Address: 6470 Strickland Rd
                                                                VALUE SECURITY, AVOID JUDICIAL LIEN,
             Green Sea, SC 29545
                                                                AVOID A NONPURCHASE-MONEY,
                                                                NONPOSSESSORY SECURITY INTEREST AND
                                                                LIEN, AND/OR TO ASSUME OR REJECT AN
                                                                EXECUTORY CONTRACT/UNEXPIRED LEASE
    Last four digits of Social-Security or Individual Tax-
    Payer-Identification (ITIN) No(s)., (if any): 1533 &
                                                  2363




    I.         NOTICE TO CREDITORS AND PARTIES IN INTEREST: The debtor1 has filed a chapter 12
    bankruptcy case and listed you as a creditor or interested party. The debtor has filed the following chapter 12
    plan and motions which may affect your rights. Failure to object may constitute an implied acceptance of and
    consent to the relief requested in this document.

    II.       MOTIONS TO VALUE SECURITY, AVOID JUDICIAL LIEN, AVOID A
    NONPURCHASEMONEY, NONPOSSESSORY SECURITY INTEREST AND LIEN, AND/OR TO
    ASSUME OR REJECT AN EXECUTORY CONTRACT/UNEXPIRED LEASE. The debtor requests that
    confirmation of this plan alter the rights of the following creditors named below.

    DEADLINE FOR FILING OBJECTIONS, NOTICE OF HEARING ON MOTIONS: Objections to the
    motions and any provision of the plan must be made in accordance with SC LBR 9014-1, properly served, and filed
    with the United States Bankruptcy Court, 1100 Laurel Street, Columbia, SC 29201. Creditors and Parties in Interest
    will receive a separate notice setting a date and time for a pre-confirmation conference and a date and time for a
    hearing on confirmation of the Plan. Objections must be filed no later than the date and time set for the pre-
    confirmation conference. Timely objections will be heard at the confirmation hearing.

    a)          Lien avoidance. The judicial liens or nonpossessory, nonpurchase money security interests securing
    the claims listed below impair exemptions to which the debtor(s) would have been entitled under 11 U.S.C. §
    522(b). Unless otherwise ordered by the court, a judicial lien or security interest securing a claim listed below
    will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan. The
    amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part III(b)
    (4) to the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid
    in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien


1
 When used herein, the term "debtor" shall apply as applicable either in the singular or in the plural, if there are joint
debtors in the case.
        Case 20-02804-jw           Doc 49      Filed 10/05/20 Entered 10/05/20 20:00:44                        Desc Main
                                               Document      Page 2 of 16
       Name of            Value of        Total of all Exemption           Estimated           Security         Security
       Creditor and       debtor’s        other liens                      security            interest not     interest to
       description of     interest in                                      interest/debt       avoided (see     be avoided
       property           property                                                             III(b)(2)(ii)    (see III(4)
       securing lien                                                                           below)           below)
       is to be avoided, provide the information separately for each lien.




       1. Nonpossessory, Nonpurchase-Money Lien: The debtor moves, pursuant to 11 U.S.C. § 522(f), to avoid the fol-
       lowing nonpossessory, nonpurchase-money security interest and lien in household goods: N/A




        _____________ $_________          $______      $_________        $_________            $_________      $_________

       2. Judicial Lien: The debtor moves, pursuant to 11 U.S.C. § 522(f), to avoid the following judicial lien:



       Name of             Estimated      Total amount of       Applicable       Value of        Amount of      Amount of
       Creditor and        amount of      all                   exemption and    debtor’s        lien not       lien avoided
       description of      lien           senior/unavoidable    Code section     interest in     avoided
       property                           liens                                  property
       securing lien


        N/A___           $_________      $__________           ___________      $________      $________       $________




                 Use this form for avoidance of liens on co-owned property only.

Name of       Total equity       Debtor’s        Applicable      Non-           Estimated       Amount         Amount of
the           (value of          equity          exemption       exempt         judicial        of lien        lien
creditor      debtor’s           (Total          and Code        equity         lien            not            avoided
and           property less      equity          section         (debtor’s                      avoided
descriptio    seni-              mul-                            equity
n of the      or/unavoidabl      tiplied by                      less
property      e liens)           debtor’s                        exemptio
securing                         pro-                            n)
liens) the                       portional
lien                             interest in
                                 property)
________      $ ________         $______         ________        $______        $_______       $_______        $_______
________                                         ________
________
Case 20-02804-jw            Doc 49      Filed 10/05/20 Entered 10/05/20 20:00:44                      Desc Main
                                        Document      Page 3 of 16



b)         Request for valuation of security, payment of fully secured claims, and modification of unsecured
claims. The debtor request that the court determine the value of the secured claims listed below. For each non-
governmental secured claim listed below, the debtor state that the value of the secured claim should be as set out
in the column headed Amount of secured claim. For secured claims of governmental units, unless otherwise
ordered by the court, the value of a secured claim listed in a proof of claim filed in accordance with the Bank-
ruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of the secured claim
will be paid in full with interest at the rate stated below. The portion of any allowed claim that exceeds the
amount of the secured claim will be treated as an unsecured claim under Part 4 below. If the amount of a creditor’s
secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety as an
unsecured claim under Part 4 below.

The holder of any claim listed below as having value in the column headed Amount of secured claim will retain
the lien on the property interest of the debtor or the estate until the earlier of:

       (1) payment of the underlying debt determined under nonbankruptcy law, or

        (2) discharge of the underlying debt under 11 U.S.C. § 1228, at which time the lien will terminate and
be released by the creditor.


Name of creditor       Value of          Holder and        Estimate of       Amount of            Unsecured claim
and description of     debtor’s          amount of         creditor’s        secured claim        after valuation
property securing      interest in       superior liens    claim
lien                   property



Harvey Chemical &      $ 119,860         United            $ 630,998.27      $ 30,443.72          $ see below
Fertilizer.                              Community
Tms 015-00-01-002                        Bank
                                         $89.416.28


Harvey Chemical &      $266,080          Anderson          $ 630,998.27      $0                   $ see below
Fertilizer                               Bros. Bank
Tms 010-00-01-040                        $258,687
                                         Helena
                                         Chemical
                                         $7,393
                                         ArborOne
                                         $3,417,507


Harvey Chemical &      $ 173,460         No senior liens   $ 630, 998.17     $173,460             $ See below
Fertilizer
Tms 021-00-01-083


Harvey Chemical &      $ 29,700          No senior liens   $630,998.17       $29,700              $ see below
Fertilizer
Tms 010-00-01-057



Harvey Chemical &      $353,300          No senior liens   $630,998.17       $353,300             $ see below
Fertilizer
Tms 038-00-01-006


Harvey Chemical &      $ 2,530,065.00    ArborOne          $630,998.17       $0                   $ see below
Fertilizer-                              $4,204,881.22
Case 20-02804-jw           Doc 49       Filed 10/05/20 Entered 10/05/20 20:00:44     Desc Main
                                        Document      Page 4 of 16


machinery &
equipment




Harvey Chemical &      $8,000           No senior liens   $630,998.17   $8,000    $36,094.45
Fertilizer Tms 019--
01-041



Helena Chemical        $119,860         United            $448,973      $0        $ See below
Tms 015-00-01-002                       Community
                                        Bank
                                        $89416.28
                                        Harvey
                                        Chemical &
                                        Fertilizer
                                        $630,998.17


Helena Chemical        $266,080         Anderson          $448,973      $7,393    $ see below
Tms 010-00-01-040                       Bros. Bank
                                        $258,687




Helena Chemical        $ 173,460        Harvey            $443,973      $0        $ See below
Tms 021-00-083                          Chemical &
                                        Fertilizer
                                        $173,460



Helena Chemical        $29,700          Harvey            $443,973      $0        $ see below
Tms 010-00-01-057                       Chemical &
                                        Fertilizer
                                        $29,7000


                                        Harvey
                                        Chemical &        $443,973      $0        $ see below
Helena Chemical        $353,300         Fertilizer
Tms 038-00-01-006                       $353,300



Helena Chemical        $ 55,800         No senior liens   $443,973      $55,800   $ see below
Tms 010-00-01-098


Helena Chemical        $83,270          No senior liens   $443,973      $83,270   $ see below
Tms 015-00-01-017
(50% interest held
by Terry Wayne
Strickland)


Helena Chemical –      $ 2,530,065.00   ArborOne          $443,973      $0        $see below
machinery and                           $4,204,881.22
equipment
Case 20-02804-jw         Doc 49      Filed 10/05/20 Entered 10/05/20 20:00:44      Desc Main
                                     Document      Page 5 of 16


Helena Chemical     $26,700          No senior liens   $443,973      $26,700   $ see below
0107.00-80-
5788.000 Columbus
County, NC


Helena Chemical     $ 12,300         No senior liens   $443,973      $12,300   $265,903
0107.00-81-
8059.000 Columbus
County, NC



ArborOne
Tms 010-00-01-040   $266,080         Anderson
                                     Bros. Bank        $3,417,507    $0        NA -crediot has
                                     $258,687;                                 been granted relief
                                     Helena                                    from stay as to
                                     Chemical                                  real estate,
                                     $448,973                                  machinery and
                                                                               equipment,
                                                                               patronage funds
                                                                               and timber. Debtor
                                                                               believes that
                                                                               collateral will
                                                                               satisfy debt.



Agrifund LLC        $ 2,530,065.00   ArborOne          $157,655.92   $0
machinery &                          $4,204,881.22                             $see below
equipment

Agrifund LLC        $0               NA                $157,655.92   $0        $157,655.92
Prepetition crops
Case 20-02804-jw         Doc 49     Filed 10/05/20 Entered 10/05/20 20:00:44                  Desc Main
                                    Document      Page 6 of 16




c)        Assumption or Rejection of Executory Contract/Unexpired Lease: The following leases or execut-
ory contracts will be treated as follows:


  Name of          Description       Treatment       Current        Amount        Treatment     Estimated
  Creditor         of leased                         installment    of            of            total
                   property or                       payments       arrearage     arrearage     payments
                   executory                                        to be         (describe     by trustee
                   contract                                         paid          the
                                                                                  method
                                                                                  and time
                                                                                  period of
                                                                                  cure)
 _NA_______        ___________       � Assume        $______        $______       ________      $_______
                                     � Reject                                     ________
                                                                                  ________
Case 20-02804-jw             Doc 49       Filed 10/05/20 Entered 10/05/20 20:00:44                       Desc Main
                                          Document      Page 7 of 16



III. THE CHAPTER 12 PLAN

a) FUNDING OF PLAN (INSTRUCTION: INCLUDE THE APPLICABLE FUNDING LANGUAGE)

The debtor certifies that all fees, charges and amounts required to be paid before confirmation pursuant to chapter
123 of Title 28 of the United States Code have been paid.

Debtor hereby submits future income in the amount of _____________ per month for a period of ___________
______ beginning ___________________.


Debtor hereby submits future income in the amount of _____________ per quarter for a period of ___________
____ beginning _________________________.


Debtor hereby submits future income in the amount of $147,656.87 per year for a period of five years.
Annual payments are to begin on December 31, 2021 and on December 31 each year for a period of five
years.

b) PLAN DISBURSEMENTS (INSTRUCTION: INCLUDE THE APPLICABLE DISBURSEMENT
LANGUAGE)

After deduction of ten percent (10%) from the above amount, to be applied towards administrative expenses, the
trustee shall make disbursements as follows:

1. Treatment of Attorney’s Fees: To the attorney's fees of the debtor in an amount not to exceed ________, after
approval by the Court, at the rate of ten percent (10%) of the gross payment, until paid in full. This percentage may
be reduced or increased by the trustee as necessary.
2. Treatment of Secured Claims: [INSTRUCTION: THE APPLICABLE LANGUAGE SET FORTH BELOW IS
TO BE REPEATED FOR EACH SECURED CREDITOR AND FOR EACH CLASS OF COLLATERAL HELD
BY A SECURED CREDITOR.]

If relief from the automatic stay is ordered as to any item of collateral listed in Part III(b)(2), then, unless oth-
erwise ordered by the court, all payments as to that collateral will cease, and all secured claims based on that
collateral will no longer be treated by the plan.

        (i) Maintenance of payments and cure of default. The debtor will maintain the current contractual install-
ment payments on the secured claims listed below, with any changes required by the applicable contract and
noticed in conformity with any applicable rules. These payments will be paid by the debtor. Any existing arrear-
age on a listed claim will be paid in full through disbursements by the trustee, with interest, if any, at the rate
stated.

       Name of Creditor: _________________________________

       Claim No:___________________ Claim Amount: ______________________

       Collateral: _________________________________________

       Amount of Arrearage (if any): __________________

       Arrearage payments: This creditor is to be paid $_____________ per _____________ for a period of
       ________________ which includes interest at _______% per annum.


       (ii) Secured portion of claims altered by valuation and lien avoidance: (The remaining portion of the
allowed claim will be treated as a general unsecured claim.)

        Name of Creditor: Harvey Chemical & Fertilizer
Case 20-02804-jw         Doc 49     Filed 10/05/20 Entered 10/05/20 20:00:44                     Desc Main
                                    Document      Page 8 of 16



     Collateral: real estate

     Claim number: 5

      This creditor is wholly secured in the amount of 594,903.72 as of the effective date of

     Confirmation.

     The unsecured portion of this creditor's claim is $ 36,094.55.

     This creditor is to be paid $59,011.00 per year for a period of 15 years, which includes interest at 5.25%
     per annum.

    Other provisions for this creditor: Payments will commence December 31, 2021. Payments will
    be made through the plan for the first five years and directly to creditor thereafter.


     Name of Creditor: Helena Chemical

      Collateral: real estate

     Claim number 8

     This creditor is wholly secured in the amount of 185463as of the effective date of
     Confirmation.

     The unsecured portion of this creditor's claim is $ 263,510.

     This creditor is to be paid $$18,171.14 per year for a period of 15 years which includes interest at 5.25%
     per annum.

    Other provisions for this creditor: Payments will commence December 31, 2021. Payments will
    be made through the plan for the first five years and directly to creditor thereafter.


     (iii) Other secured debts (allowed claim to be paid in full without valuation or avoidance of lien):

     Name of Creditor: United Community Bank

     (iv) Claim No:7 Claim Amount: 89,416.28

     Collateral: real estate tms 015-00-01-002

     This creditor is wholly secured in the amount of $89,416.28 as of the effective date of
     confirmation.

     This creditor is to be paid $8,760.75 per year for a period of 15 years which includes interest at 5.25%
     per annum.

    Other provisions for this creditor: Payments will commence December 31, 2021.ayments will
    be made through the plan for the first five years and directly to creditor thereafter.


   (i) Name of Creditor: Anderson Brothers Bank

     Claim No: 21 Claim Amount: $258,686.63

     Collateral: real estate, tms 010-00-01-040

     This creditor is wholly secured in the amount of $258,686.63 as of the effective date of
     confirmation.
Case 20-02804-jw         Doc 49       Filed 10/05/20 Entered 10/05/20 20:00:44                   Desc Main
                                      Document      Page 9 of 16



     This creditor is to be paid $25,345.38 per year for a period of 15 years which includes interest at 5.25%
     per annum.

     Other provisions for this creditor: Payments will commence December 31, 2021. Payments will
     be made through the plan for the first five years and directly to creditor thereafter.

   (i) Name of Creditor: Anderson Brothers Bank

     Claim No: 20 Claim Amount: $66,165.48

     Collateral: Marion County SC real estate, tms 044-00-00-030

     This creditor is wholly secured in the amount of $66,165.41 of the effective date of
     confirmation.

     This creditor is to be paid from the sale of the real estate securing its claim.

   (i) Name of Creditor: Anderson Brothers Bank

     Claim No: 19 Claim Amount:12,937.73

     Collateral: farm equipment

     This creditor is wholly secured in the amount of $12,937.73 as of the effective date of
     confirmation.

     This creditor is to be paid $3,008.97 per year for a period of five years which includes interest at 5.25%
     per annum.
     Other provisions for this creditor: Payments will commence December 31, 2021. All payments will
     be made through the plan.


     Name of Creditor: Deere & Co.

     Claim No: 10 Claim Amount: $15,475.27

     Collateral: Jon Deere 7420 row crop tractor

     This creditor is wholly secured in the amount of $15,475.27 as of the effective date of
     confirmation.

     This creditor is to be paid $3,490.83 per year for a period of five years which includes interest at 4.15%
     per annum.


     Other provisions for this creditor: Payments will commence December 31, 2021. All payments

     will be made through the plan.

   (i) Name of Creditor: Deere & Co.

     Claim No: 12 Claim Amount: $20.058.53

     Collateral: JD 6100 sprayer

     This creditor is wholly secured in the amount of $20,058.53 as of the effective date of
     confirmation.

     This creditor is to be paid $4,556.44 per year for a period of five years, which includes interest at 4.4%
     per annum.
Case 20-02804-jw               Doc 49    Filed 10/05/20 Entered 10/05/20 20:00:44                    Desc Main
                                        Document      Page 10 of 16


        Other provisions for this creditor: Payments will commence December 31, 2021. All payments

        will be made through the plan.

     (i) Name of Creditor: South Carolina Department of Revenue

        Claim No: 1 Claim Amount: $21,723.42

        Collateral: tax lien

        This creditor is wholly secured in the amount of $20,890.00 as of the effective date of
        confirmation.

        This creditor is to be paid $4,858.48 per year for a period of five years which includes interest at 5.25%
        per annum.


        Other provisions for this creditor: Payments will commence December 31, 2021. All payments

        will be made through the plan.



 (ii) Surrender of collateral. The collateral held by each creditor listed below is hereby surrendered. No payment
            will be made to this creditor. The debtor requests that upon confirmation of this plan the stay under 11
U.S.C. § 362(a) be terminated as to the collateral only and the stay under § 1201 be terminated in all respects.
Any allowed unsecured claim resulting from the disposition of the collateral will be treated in section 4 below.

Name of Creditor                                    Collateral

Deere & Co. claim 9                            GP 2400 turbo chopper


Deere & Co. claim 11                           JD 2620 tandem disk
Case 20-02804-jw            Doc 49       Filed 10/05/20 Entered 10/05/20 20:00:44                    Desc Main
                                        Document      Page 11 of 16



3. Treatment of Priority Claims.

       (i) Domestic Support Claims. 11 U.S.C. § 507(a)(1): N/A

      a. Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to
(name of DSO creditor), at the rate of $ or more per until the balance, without interest, is paid in full.

       b. The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A)
on a timely basis directly to the creditor.

        c. Any party entitled to collect child support or alimony under applicable non-bankruptcy law may col-
lect those obligations coming due after this case was filed from the income or assets of the debtor-parent/spouse
without further order or relief from the automatic stay. (Any claim for child support or alimony due before this
case was filed must be collected in accordance with 11 U.S.C. § 507(a)(1) and 11 U.S.C. § 1222(a)(2).)

       (ii) Other Priority debt.

Subsequent to the above, payments to priority creditors, including tax claims, will be paid on a pro-rata basis
until paid in full. These are as follows: [INSTRUCTION: THE FOLLOWING SHOULD BE COMPLETED FOR
EACH PRIORITY CREDITOR.]

       Name of Creditor: Internal Revenue Service

       Claim No: 6 Claim Amount: 1174.78

       Payment Amount: $587.39 per year for a period of two years. This creditor

       shall be paid no interest on its claim.



       Name of Creditor: South Carolina Department of Revenue

       Claim No: 1 Claim Amount: $530.31

       Payment Amount: $530.31 per year for a period of one year. This creditor shall

       be paid no interest on its claim.



       Name of Creditor: Horry County Treasurer

       Claim No: 13 Claim Amount:1727.31

       Payment Amount: $863.66 per year for a period of two years. This creditor

       shall be paid no interest on its claim.

4. Treatment of Unsecured Claims.

Subsequent to the above, unsecured creditors will be paid on a pro rata basis. The Debtors will pay $3,706.51
on December 31, 2021, $4,236.82 on December 31, 2022, and $5,687.87 on December 31, 2023, 2024, and
2025. Unsecured creditors will be paid not less than 3.4% of the total allowed unsecured, non-priority claim.

IV. ADDITIONAL PLAN PROVISIONS

Upon confirmation of the plan, the debtor shall tender to the Chapter 12 Trustee, at the time the debtor’s first
payment under the Plan is due, $200.00 to pay the bank fees associated with the bank account to be opened by
the trustee for the debtor’s plan payments. On the 12th month thereafter, the debtor shall pay to the trustee
$200.00 to pay the bank fees, or an amount agreed to by the debtor and the trustee. Should the bank fees exceed
 Case 20-02804-jw            Doc 49       Filed 10/05/20 Entered 10/05/20 20:00:44                      Desc Main
                                         Document      Page 12 of 16


 the annual $200.00 payment, the trustee reserves the right to apply for reimbursement for the excess as an admin-
 istrative expense. Upon completion of the Plan, or dismissal of the debtor’s bankruptcy case, the trustee shall
 return to the debtor any funds not needed to pay the bank fees.

 Upon confirmation of the plan, property of the estate will remain property of the estate, but title to the property
 shall revest in the debtor. Unless the plan otherwise provides, secured creditors shall retain their liens upon their
 collateral until the allowed amounts of their claims are paid in full.


 Except as provided herein, the automatic stay provisions of 11 U.S.C. § 362(a) shall remain in effect until the
 case is closed but may be modified pursuant 11 U.S.C. § 362(d) on motion of a party in interest.

 The effective date of confirmation is the date upon which the order of confirmation becomes final.

October 5, 2020
                                      s/ Reid B. Smith
                                      Reid B. Smith, District Ct. ID 4200
                                      Attorney for Debtors
                                      1712 St. Julian Place, Suite 102
                                      Columbia, SC 29204
                                      (803) 779-2255
                                      (803) 799-3131 fax
                                      rsmith@birdsmithlaw.com
Case 20-02804-jw        Doc 49     Filed 10/05/20 Entered 10/05/20 20:00:44            Desc Main
                                  Document      Page 13 of 16



                         UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF SOUTH CAROLINA

IN RE:                                        ) BANKRUPTCY CASE NO: 20-02804-jw
                                              )
Terry Wayne Strickland                        )     CHAPTER 12
Mattie Charlene Strickland                    )
                                              )
                       Debtors.               )    FEASIBILITY ANALYSIS
                                              )
                                              )


        The Debtors provide this feasibility analysis in support of the Plan filed on October 5,

2020.


        The Debtor intends to sharecrop with Cal Cox, a long-time friend. Mr. Cox has agreed to

fund the operating costs. In return, he and the Debtors will equally share the net crop proceeds.

The Debtors expect the following net proceeds:


 net crop proceeds     all share cropped
 corn                               96350
 beans                              90350
 sweet potatoes                     38348
 peanuts                           108904
 cotton                            123880
 total                             457832
 Debtors' share                    228916



        The Debtors’ Plan will require annual payments of $147656.87. The Debtors annual

living expenses are $38,700. See Schedule J which has been filed with the Court.


        The Plan is feasible.
Case 20-02804-jw   Doc 49    Filed 10/05/20 Entered 10/05/20 20:00:44   Desc Main
                            Document      Page 14 of 16


October 5, 2020
                        s/ Reid B. Smith
                        Reid B. Smith, District Ct. ID 4200
                        Attorney for Debtors
                        1712 St. Julian Place, Suite 102
                        Columbia, SC 29204
                        (803) 779-2255
                        (803) 799-3131 fax
                        rsmith@birdsmithlaw.com
         Case 20-02804-jw            Doc 49    Filed 10/05/20 Entered 10/05/20 20:00:44                    Desc Main
                                              Document      Page 15 of 16
OCT
5,2020                                  liquidation Summary                                                     Page 1
3:01PM                                  Strickland, Terry and Charlene 2020
                                        case
Property Description HW                                                                  Equity     Exempt
                                                                                                          Unexempt
Real estate - see attached       0       0.00   0
 3. 2010 Chevrolet Silverado 150000 miles                                 1      12,000.00        6,325.00      5,675.00
 3. 1979 Harley Davidson FLH                                              1      7,500.00         0.00          7,500.00
 3. 2012 Cadillac Escalade 62000 miles                                    1      9,425.00         6,325.00      3,100.00
 3. 2003 Kia Sedonna 137000 miles                                         1      2,500.00         0.00          2,500.00
                   □ith 125 hp Johnson
 4. Challenger boat□
                   w                                                      1      2,000.00         0.00          2,000.00
 6. Living Room: couch (2)$450, chair $75, table(2) $100, lamp (2)        1      10,410.00        10,100.00     310.00
 7. television $350, computer $400, television $225, television $70       1      1,045.00         0.00          1,045.00
 8. approx 150 porcelain dolls                                            2      1,500.00         0.00          1,500.00
 9. rod & reels                                                           1      50.00            0.00          50.00
 9. exercise bike $25, camera $20                                         2      45.00            0.00          45.00
 10. Browning 10 gauge $300, Remington 12 gauge $200, Remingt             1      2,400.00         0.00          2,400.00
 10. .380 S&W $100, .38 S&W $100                                          2      200.00           200.00        0.00
 10. 45 Ranger $400, Ruger ar 15 $600, Browning 300 $350                  1      1,350.00         1,350.00      0.00
 11. clothing                                                             1      200.00           0.00          200.00
 11. clothing                                                             2      300.00           0.00          300.00
 12. 3 rings                                                              1      75.00            75.00         0.00
 12. watch $10, wedding band $100, diamond ring $400, 4 stainless         2      580.00           580.00        0.00
 13. yellow lab, weimaraner, Chesapeake Bay retriever, and chihua         1      200.00           0.00          200.00
 13. Australian shepherd dog                                              2      20.00            0.00          20.00
 16. Cash                                                                 1      100.00           0.00          100.00
 17. checking: United Community Bank                                      1      0.00             0.00          0.00
                                                    □3 % ownership
 19. 1/3 interest Strickland farms of Green Sea, Inc□
                                                    3                     1             0.00      0.00                 0.00
                                                    □3 % ownership
 19. 1/3 interest Strickland farms of Green Sea, Inc□
                                                    3                     2             0.00      0.00                       0.00




 34. claim for fire damage to Brick House at 4000 Fair Bluff Hwy Gr 1           Unknown            0.00        Unknown
 47. 2 Belgium horses - $200, Blue Tenn. Walker - $300, 6 goats - $ 1           1,700.00           0.00        1,700.00
 49. farm machinery and equipment - ArborOne 362 relief               1                 0.00       0.00               0.00
 49. John Deere 2620 disk                                             1         0.00               0.00        0.00
 49. John Deere 7420 row crop tractor                                 1                0.00        0.00           0.00
 49. John Deere 6100 Hicycle sprayer                                  1         0.00               0.00        0.00
 49. Kubota RTV-X1100CRL-A sn 35192                                   2         18,000.00          0.00        18,000.00
 49. Kubota RTV-X1100CRL-A sn 40365                                   2         12,000.00          0.00        12,000.00
Total                                                                         $83600                          $58,645
           Case 20-02804-jw      Doc 49    Filed 10/05/20 Entered 10/05/20 20:00:44        Desc Main
                                          Document      Page 16 of 16
Estimated costs of liquidation (10% auctioneer commissions)                    $8360

Est Chapter 7 trustee commission                                               $7,430

Tax lien                                                                       $20890.08

Priority debt                                                                  $3.432.40

Available for unsecured claims                                                 $18,532.52

The Debtors     project the following unsecured claims:


 SCDR                 303.03
 Premeir              159.82
 Anderson Oil
 Co                34333.17
 PHI              215848.12
 Harvery Fert     389394.55
 IRS                2124.86
 Helena             263510
 Merchants ad        116.88
 Triangle
 Chemical           22763.3
 Agrifund         157655.92
 total            1086209.7

      The Debtors’ Plan proposes to pay $25,006.94 to the unsecured creditors. AS such, creditors will receive
more under the Plan than they would receive in a hypothetical liquidation.
